                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     EASTERN DMSION
                                      No. 4:18-CV-62-D


    RICHARD W. BEC~                               )
                                                  )
                                   Plaintiff,     )
                                                  )
                         v.                       )                 ORDER
                                                  )
    ANDREW M. SAUL,                               )
    Commissioner of Social Security,              )
                                                  )
                                   Defendant      )


            On July 3, 2019, Magistrate Judge Gates issued a Memorandum and Recommendation

    .("M&R") [D.E. 42] and recommended that the court grant plaintiff's motion for judgment on the

    pleadings [D.E. 36], deny defendant's motion for judgment on the pleadings [D.E. 38], and remand

    the action to the Commissioner. 1 Neither party objected to the M&R.

            ''The Federal Magistrates Act requires a district court to make a de novo determination of

    those portions of the magistrate judge's report or specified proposed :findings or recommendations

    to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

    Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

    objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

    there is no clear error on the face of the record in order to accept the recommendation." Diamond,

    416 F.3d at 315 (quotation omitted).

           The court has reviewed the M&R, the record, and the briefs. The court is satisfied that there


            1
             Under Federal Rule of Civil Procedure 25(d), the court substitutes Andrew M. Saul for
    Nancy A. Berryhill as Commissioner of Social Security. See Fed. R. Civ. P. 25(d).


I
I
is no clear error on the face ofthe record. Accordingly, the court adopts the conclusions in the M&R

[D.E. 42].

       Jn sum, the court GRANTS plaintiff's motion for judgment on the pleadings [D.E. 36],

DENIES defendant's motion for judgment on the pleadings [D.E. 38], and REMANDS the action

to the Commissioner under 42 U.S.C. § 40S(g).

       SO ORDERED.       This~ day of July 2019.




                                                 2
